PER CURIAM.
Eddie C. Williams appeals a final judgment of injunction for protection against domestic violence. Because the trial court never made a finding of domestic violence- and because petitioner did not present evidence that could support a finding that she had been a victim of domestic violence or was in imminent danger of becoming a victim of domestic violence-we reverse the final judgment and remand with directions that the petition be dismissed. See § 741.30, Fla. Stat. (2010) (authorizing a circuit court to grant an injunction for protection to any person “who is either the victim of domestic violence” or “has reasonable cause to believe he or she is in imminent danger of becoming the victim of any act of domestic violence”); Randolph v. Rich, 58 So.3d 290 (Fla. 1st DCA 2011) (noting that the law requires more than general relationship problems and uncivil behavior to support the issuance of an injunction for protection against domestic violence; rather, the law requires the party seeking an injunction to present sufficient evidence establishing an objective reasonableness of his or her fear that a danger of violence is imminent); 23 Fla. Prac., Florida Family Law § 14:20 (2012) (“Issues of child custody are necessarily implicated in domestic violence actions, but the courts steadfastly discourage litigants from seeking to litigate custody questions in the abbreviated proceedings of domestic violence injunctions.”).
REVERSED AND REMANDED WITH DIRECTIONS.
SAWAYA, LAWSON and EVANDER, JJ., concur.